OPINION
WOODLEY, Presiding Judge.
Appellant pleaded guilty to the offense of attempting to obtain a narcotic drug by use of a false name, (Art. 725b, Sec. 20(1) (d), *687Vernon’s Ann.P.C.) and waived a trial by jury.
, . , After hearing the evidence the court found appellant guilty and assessed his punishment at 3 years and granted probation.
Motion for new trial was filed and overruled and notice of appeal was entered.
The record on appeal was approved by the trial court on August 23, 1968. No brief having been filed, the record on appeal was, upon order of the trial judge, dated October 15, 1968, transmitted to this court.
No question of indigency is raised and no ground of error is assigned and none is presented which should be considered by this court in the interest of justice as unassigned error.
The judgment is affirmed.